DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenle et al. (2013/0253552).  With respect to claims 1, 2, and 5, Schoenle et al. disclose, at least in figures 1, 2, and 11 and paragraphs [0036], [0037], [0053], [0062]-[0064], [0075], [0077], and [0125]-[0127]; a method for controlling rotational speed of a catheter assembly under various rotational loads, the method comprising: rotating the catheter assembly according to a first current limit (i.e., “selected speed,” according to , by the processor, a current value in a rotational period with the second current limit; and updating a third current limit (e.g., no current at disablement of the motor, according to para. [0068]) calculated based on the current value in a rotational period from the second current limit; and wherein the third current limit is lower than the first current limit and the second current limit.  
With respect to claims 6-8, Schoenle et al. also disclose a method of limiting torque of a catheter assembly with a rotational profile, the method comprising:  23PATENTAttorney Docket No. rotatingrotating the catheter assembly at a target rotational speed according to a starting value (“selected speed”) for a current limit for a motor; calculating by a processor (e.g., 40 or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenle et al. (2013/0253552) in view of Wulfman et al. (7,713,231).  With respect to claims 3 and 4, Schoenle et al disclose the invention substantially as claimed.  However, Schonele et al. do not explicitly disclose setting, by the processor, the second .
With respect to claims 9-12 and 16, Schoenle et al. further disclose, in figures 5-7 and paragraphs [0081]- [0087]; a device handle (10) for cutting substances inside a body lumen, the device handle comprising: a slide assembly (11), the slide assembly 
However, Schoenle et al. do not disclose that when a rotational speed in the first direction was not achieved at the target rotational speed, the processor is configured for setting a first current limit in the second direction that is higher than the first current limit in the first direction when driving the catheter assembly so that the catheter assembly attains at the target rotational speed in a second direction;  wherein when the rotational speed in the first direction exceeds the target rotational speed, setting the first current limit in the second direction that is lower than the first current limit in the first direction when drive the catheter assembly so that the catheter assembly attains the target rotational speed in the second direction; or wherein when the rotational speed in the first 
Wulfman et al. further teach, at least in figure 3A and col. 9, line 34 to col. 10, line 4; a processor (200) configured for controlling “bi-directional output” of the drive motor (col. 9, lines 52-53 and lines 62-66 and col. 10, lines 3-4), wherein the “direction rotation selection” may be provided, and wherein current may be adjusted, regulated, or limited (according to col. 9, lines 43-50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Wulfman et al., to modify the processor of Schoenle et al., so that the processor is configured to calculate an actual current value during a rotational period of the catheter assembly with the first current limit in the first direction and update the first current limit in the first direction to a second current limit when the calculated actual current value; and that when a rotational speed in the first direction was not achieved at the target rotational speed, the processor is configured for setting (i.e., overriding) a first current limit in the second direction that is higher than the first current limit in the first direction when driving the catheter assembly so that the catheter assembly attains at the target rotational speed in a second direction; wherein when the rotational speed in the first direction exceeds the target rotational speed, setting the first current limit in the second direction that is lower than the first current limit in the first direction when drive the catheter assembly so that the catheter assembly attains the target rotational speed in 
With respect to claims 13-15 and 17-20, Schoenle et al. also do not explicitly disclose that the rotational direction of each of the first direction and the second direction at the target rotational speed is eight revolutions at the first current limit and the second current limit; that a period of time in which the catheter assembly is not under a rotational load after the rotational direction of each of the first direction and the second direction at the target rotational speed, the period of time in which the catheter assembly is not under the rotational load including a coast period in which the catheter assembly rotates and a rest period in which the catheter assembly does not rotate; that the target rotational speed is up to 3200 revolutions per minute, and the period of time in which the catheter is not under the rotational load is 0.4 seconds to 0.6 seconds; or that the rotational direction of each of the first direction and the second direction at the target rotational speed is eight revolutions at the current limit of the motor and the updated current limit of the motor.
In re Aller, 105 USPQQ 233.
Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new and restated grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spangler et al. (10,893,882) teach a method for controlling rotational speed of a catheter assembly.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771